                         2:20-cv-02260-CSB-EIL # 10           Page 1 of 1
                                                                                                  E-FILED
                                                      Wednesday, 11 November, 2020 09:20:40 AM
                                                                    Clerk, U.S. District Court, ILCD
                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                      Urbana Division

                                   )
                                   )
WOLFRAM RESEARCH, INC.,            )
                              v.   )                 Case No. 20-02260
                                   )
                                   )
UNITED STATES CITIZENSHIP AND )
IMMIGRATION SERVICES, et al.,      )
                                   )
                                   )
__________________________________ )


                           NOTICE OF VOLUNTARY DISMISSAL

         The attorneys for the Plaintiff and Defendant met pursuant to Rule 26(f) on

 November 2, 2020. After that meeting, Plaintiff Wolfram Research, Inc. received

 notification from the Defendant United States Citizenship and Immigration Services that the

 H-1B Petition for the employee was reopened and approved on November 5, 2020.

 Therefore, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), this action is

 voluntarily dismissed, without prejudice, by the Plaintiff, Wolfram Research, Inc. in its

 entirety.


                                                     Respectfully submitted,

Dated: November 11, 2020                             Wolfram Research, Inc.

                                                     By:/s/ Diana C. Bauerle

                                                     Diana C. Bauerle (Reg. #6271926)
                                                     Senior Counsel, Wolfram Research, Inc.
                                                     100 Trade Center Drive Champaign, IL 61820
                                                     Telephone: (217) 398-0700 ext. 5433
                                                     Mobile: (703) 517-2231
                                                     Facsimile: (217) 398-0747
                                                     diana@wolfram.com
                                                     Attorney for Plaintiff
